Citation Nr: 1425224	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  06-11 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left foot arthritis.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for left ankle arthritis.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for left knee arthritis.

6.  Entitlement to service connection for right knee arthritis.

7.  Entitlement to service connection for left hip arthritis.

8.  Entitlement to service connection for right hip arthritis.

9.  Entitlement to service connection for left shoulder disability.

10.  Entitlement to service connection for right shoulder arthritis.

11.  Entitlement to service connection for left leg arthritis.

12.  Entitlement to service connection for right leg arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active air service from February 1971 to August 1979 and service in the Air Force Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge during a December 2008 Travel Board hearing.  A transcript is associated with the claims file.

The Board has reviewed the VBMS and Virtual VA electronic claims files.

The Board previously denied this case in May 2009.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 memorandum decision, the CAVC vacated and remanded the claims for service connection for arthritis and held that the Veteran had abandoned the petitions to reopen claims for service connection for rheumatoid arthritis.  The Board then remanded the case for additional development in August 2011, April 2013, and October 2013.

The issues of entitlement to service connection for right foot arthritis, right ankle arthritis, and left shoulder arthritis have been recharacterized to better reflect the evidence in the claims file.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for left and right knee arthritis and left and right shoulder arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not currently have left foot arthritis and or any other left foot disability for which she is not already service-connected.

2.  The Veteran does not currently have right foot arthritis and her right foot calcaneal spur is not etiologically related to an in-service event, injury, or disease, did not manifest to a degree of at least 10 percent within the presumptive period, and is not proximately due to or aggravated by service-connected disability.

3.  The Veteran does not currently have left ankle arthritis.

4.  The Veteran does not currently have right ankle arthritis and her current subjective symptoms are not etiologically related to her right ankle os fibulare.  

5.  The Veteran does not currently have a left or right hip disability to include arthritis.

6.  The Veteran does not currently have left or right leg arthritis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left foot arthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for service connection for left ankle arthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

5.  The criteria for service connection for left hip arthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

6.  The criteria for service connection for right hip arthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

7.  The criteria for service connection for left leg arthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

8.  The criteria for service connection for right leg arthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  

VA provided notice regarding the Veteran's foot, ankle, leg, knee, shoulder, and hip claims in May 2004, March 2005, and May 2007.  The Veteran was informed of the evidence necessary to substantiate her claims; that VA was responsible for obtaining certain evidence; that she would be responsible for obtaining certain evidence; and that an examination would be scheduled if appropriate.  She was also informed that if a claim were granted a disability rating and an effective date would be assigned.  While the Veteran did not receive notice that a disability rating and effective date would be assigned until May 2007, she continued to submit relevant evidence and, moreover, she has asserted that she suffered any resulting prejudice.

VA also satisfied its duty to assist the Veteran in the development of her claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records with the claims file.  While the record does not contain private primary care treatment notes referred to in an October 1986 VA special examination report, the Veteran will not be prejudiced, as the October 1986 report contains a description of relevant symptoms and treatment from the private primary care treatment notes.  As the Veteran has not identified any other evidence not already of record, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran several examinations addressing her hip, ankle, foot, and leg claims.  The December 2013 examinations of the feet, ankles, hips, and legs are adequate.  The examiner reviewed the VBMS claims file, physically examined the Veteran, considered the relevant history of her symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

The December 2013 VA examiner checked a box in the knee and lower leg report indicating that the Veteran occasionally used a cane as an assistive device, but checked a box in the hip and thigh, ankle, and foot reports indicating that she did not use an assistive device.  However, the medical history section of the knee and lower leg report, to which the December 2013 hip and thigh, ankle, and foot VA examination reports refer for medical history, reveals that the Veteran reported using a cane three to four times per week when she went out shopping predominantly for her right knee, which tended to give out, and that while she did have orthotics for her feet, she did not use them because they hurt.

While the December 2013 VA examiner did not provide a rationale for the determination that speculation would be required to determine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups of the Veteran's symptoms, the medical history section of the knee and lower leg examination, to which the December 2013 hip and thigh, ankle, and foot VA examination reports refer, reveals that the Veteran reported that she had no particular flare-ups-her joint problems were constant.  

In addition, to the extent that any opinions pertaining to the left foot, left and right ankles, and left and right hips are inadequate, the Veteran will not be prejudiced, as no nexus opinions were required.  The December 2013 VA examiner found the Veteran had no current disability of the left foot, left or right ankles, and left or right hips for which she was not already service-connected, and that the Veteran's right ankle os fibulare was not the source of her right ankle pain symptom.  

The Veteran's December 2008 Travel Board hearing focused on the elements necessary to substantiate the claim; the Veteran and her representative demonstrated actual knowledge of those elements; questions were framed to explore the basis for the claim; and the undersigned Veterans Law Judge considered whether any evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked").  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013) or identified any prejudice as a result of the hearing.  

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of her claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA compensation may be awarded for a disability only if it existed on the date of application-it may not be awarded for a past disability.  Degmetich v. Brown, 8 Vet. App. 208, 211-212 (1995), aff'd, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  But see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied if a claimant has the disability at the time during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

If the Veteran had at least 90 days of active service, a chronic disease may be presumed service-connected if it manifested to a degree of at least 10 percent within a presumptive period following the Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§  3.307, 3.309.  If a chronic disease existed during service or within a presumptive period after separation from active service, subsequent manifestations of that chronic disease, however remote, are service-connected unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b).  For a disease to be considered chronic, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303(b), 3.307.

If a disease listed in 38 C.F.R. § 3.309(a) was noted during service or within the presumptive period but was not shown to be chronic, or if a diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after discharge is required.  38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307 (holding that continuity of symptomatology for a disability "noted" in service requires both post-service continuity of the same symptomatology and evidence of a nexus between the present disability and the post-service symptomatology).  But see Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) "is only available to establish service connection for the specific chronic diseases listed in [section] 3.309(a)"). 

If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted where disability is proximately due to, the result of an already service-connected disability, or where a service-connected disability aggravates, or causes an increase in, a non-service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A.  Left foot.

The Veteran contends she has left foot arthritis that had its onset during her active service as a medical supply specialist.  See Transcript of Record at 6, 8.

The Veteran is not entitled to service connection on any basis because the record lacks competent evidence of a current diagnosis of arthritis, or of any left foot disability aside from plantar fasciitis, pes planus, and hallux valgus, for which she is already service-connected.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").  The December 2013 VA examiner determined the Veteran had no specific left foot disability for which she was not already service-connected.  While she had symptoms of parasthesias and arthralgia, they were non-specific, with many potential etiologies, and the record did not contain objective data that would support a more definitive diagnosis.  

While the Veteran believes she currently has left foot arthritis that had its onset in service, she is not competent to provide a diagnosis of arthritis in this case, as the issue is medically complex and requires specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  She is competent to report a diagnosis that is later confirmed, however, no evidence in the record appears to confirm the Veteran's report of being diagnosed with arthritis in service.  See Transcript of Record at 10-11; April 1980 VA Examination (no arthritic changes in x-ray); October 1986 VA Treatment Note (no significant degenerative changes of the metatarsophalangeal joints in x-ray); July 2000 VA Treatment Note (no sign of joint, muscle, tendon, bone, muscle, or nerve disorder on physical examination); May 2002 VA Examination (no osseous abnormalities in x-ray); October 2011 VA Examination (no abnormalities in x-ray).  While rheumatoid arthritis is noted in the Veteran's July 1979 separation examination, it appears to have been self-reported, as the examiner found the Veteran's musculoskeletal system clinically normal and the physician's note described the rheumatoid arthritis as questionable.  

B.  Right foot.

The Veteran contends she has a right foot disability that had its onset during her active service as a medical supply specialist.  See Transcript of Record at 6, 8.

The Veteran is not entitled to service connection on any basis because the record lacks competent evidence of a current diagnosis of arthritis or a nexus between her right foot calcaneal spur and her active service or service-connected plantar fasciitis, pes planus, and hallux valgus.  See Brammer, 3 Vet. App. at 225.  The December 2013 VA examiner determined that the Veteran had a right calcaneal spur, but no other specific right foot disability for which she was not already service-connected.  While she had symptoms of parasthesias and arthralgia, they were non-specific, with many potential etiologies, and the record did not contain objective data that would support a more definitive diagnosis.  

Regarding the right calcaneal spur, the December 2013 VA examiner opined that it was less likely as not that it had its clinical onset during active service, was related to any in-service disease, event, or injury, or was proximately due to or aggravated by her service-connected foot disabilities.  Instead, it resulted from post-separation wear and tear placed upon the calcaneus.  The rationale was that it is a common degenerative change; it developed between 2004 and 2011, more than 25 years after her separation from service; and, based on the December 2013 VA examiner's clinical experience and a review of the Veteran's medical record and medical literature, hallux valgus, pes planus, and plantar fasciitis do not cause calcaneal spurs.  

While the December 2013 VA examiner appears to have cited the year of the initial x-ray incorrectly-the record does not appear to contain a 2004 x-ray of the right foot-the Board notes that the diagnostic testing section of the December 2013 foot VA examination report includes the results of only two x-rays, one from May 2002 and one from October 2011.  As no 2004 x-ray exists and the May 2002 x-ray was included in the examination report, the Board finds that listing the incorrect year for the initial normal right foot x-ray does not render the December 2013 VA examiner's opinions inadequate.

While the Veteran believes she has right foot arthritis or that her right foot calcaneal spur is related to her active service or proximately due to service-connected disability, she is not competent to provide a diagnosis or a nexus in this case, as the issues are medically complex and require specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4.  She is competent to report a diagnosis that is later confirmed, however, no evidence in the record appears to confirm the Veteran's report of being diagnosed with arthritis in service.  See Transcript of Record at 10-11; April 1980 VA Examination (no arthritic changes in x-ray); October 1986 VA Treatment Note (no significant degenerative changes of the metatarsophalangeal joints in x-ray); July 2000 VA Treatment Note (no sign of joint, muscle, tendon, bone, muscle, or nerve disorder on physical examination); May 2002 VA Examination (no osseous abnormalities in x-ray); October 2011 VA Examination (no abnormalities other than right calcaneal spur in x-ray).  While rheumatoid arthritis is noted in the Veteran's July 1979 separation examination, it appears to have been self-reported, as the examiner found the Veteran's musculoskeletal system clinically normal and the physician's note described the rheumatoid arthritis as questionable.  Further, no other competent medical evidence appears to indicate that the Veteran's right calcaneal spur is etiologically related to or proximately due to anything but the normal aging process.

C.  Left ankle.

The Veteran contends that she has left ankle arthritis that began during her active service as a medical supply specialist.  See Transcript of Record at 6, 8.

The Veteran is not entitled to service connection for left ankle arthritis on any basis because the record lacks competent evidence of any currently diagnosed disability related to the left ankle.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").  The December 2013 VA examiner determined that the Veteran had a non-specific symptom-left ankle arthralgia-but no specific ankle disability.  

While a December 2007 VA summary of the Veteran's medical history states that x-rays of the hands, knees, and ankles have been consistent with a diagnosis of degenerative disease, that finding appears to be inconsistent with other objective medical evidence in the record pertaining to the left ankle.  A May 2002 VA examination x-ray of the left ankle was negative, a November 2003 VA x-ray found no evidence of acute fracture or dislocation, and an October 2011 VA examination x-ray found no explanation for the Veteran's symptom of pain.  The Board therefore gives more probative weight to the December 2013 VA examiner's findings.

While the Veteran believes she has left ankle arthritis, she is not competent to provide a diagnosis in this case, as the issues are medically complex and require specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4.  She is competent to report a diagnosis that is later confirmed, however, no evidence in the record appears to confirm the Veteran's report of being diagnosed with arthritis in service.  See Transcript of Record at 10-11; May 2002 VA Examination X-ray; November 2003 VA Treatment Notes; October 2011 VA Examination X-ray.  While rheumatoid arthritis is noted in the Veteran's July 1979 separation examination, it appears to have been self-reported, as the examiner found the Veteran's musculoskeletal system clinically normal and the physician's note described the rheumatoid arthritis as questionable. 

D.  Right ankle.

The Veteran contends she has a right ankle disability that had its onset during her active service as a medical supply specialist.  See Transcript of Record at 6, 8.

The Veteran is not entitled to service connection on any basis because the record lacks competent evidence of a current diagnosis of arthritis or any other right ankle disability to which her symptom of right ankle pain is etiologically related.  See Brammer, 3 Vet. App. at 225.  The December 2013 VA examiner determined that the Veteran did not have right ankle arthritis or any other specific right ankle disability.  While she had right ankle arthralgia, it is a non-specific symptom with many potential etiologies, and the record lacked objective evidence that would support a more definitive diagnosis.  Further, while the x-rays showed right ankle os fibulare, it was not clinically significant for the Veteran's right ankle condition because it did not cause her non-specific symptom of arthralgia.  It was first incidentally found in a May 2002 VA x-ray, and the Veteran reported that her pain was in both ankles and at equal levels, while the os fibulare involved only the right ankle.  

While a December 2007 VA summary of the Veteran's medical history states that x-rays of the hands, knees, and ankles have been consistent with a diagnosis of degenerative disease, that finding appears to be inconsistent with other objective medical evidence in the record pertaining to the right ankle.  See July 2000 VA Treatment Note (no sign of joint, muscle, tendon, bone, muscle, or nerve disorder on physical examination); May 2002 VA Examination (no orthopedic abnormality of significance, no evidence of arthritic changes in x-ray); November 2003 (os fibulare, no evidence of acute fracture or dislocation); January 2009 VA Treatment Notes (history of right ankle sprain, some soft tissue swelling, negative x-ray); October 2011 VA Examination (evidence of previous trauma affecting lateral malleolus of right ankle, otherwise no explanation for pain).  The Board therefore gives more probative weight to the December 2013 VA examiner's opinion.

While the Veteran believes she has right ankle arthritis or that her right ankle os fibulare is responsible for her arthralgia, she is not competent to provide a diagnosis in this case, as the issues are medically complex and require specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4.  She is competent to report a diagnosis that is later confirmed, however, no evidence in the record appears to confirm the Veteran's report of being diagnosed with arthritis in service.  See Transcript of Record at 10-11.  While rheumatoid arthritis is noted in the Veteran's July 1979 separation examination, it appears to have been self-reported, as the examiner found the Veteran's musculoskeletal system clinically normal and the physician's note described the rheumatoid arthritis as questionable.  Further, no other competent medical evidence appears to indicate that the Veteran's right ankle arthralgia is attributable to her right ankle os fibulare.  

E.  Left and right hips.

The Veteran contends she has left and right hip arthritis that began during her active service as a medical supply specialist.  See Transcript of Record at 6, 8.

The Veteran is not entitled to service connection on any basis because the record lacks competent evidence of a current diagnosis of arthritis or any other left or right hip disability.  See Brammer, 3 Vet. App. at 225.  The December 2013 VA examiner noted an October 2011 normal x-ray of the hips and determined that the Veteran did not have left or right hip arthritis or any other specific left or right hip disability.  While she had left and right hip arthralgia, it was a non-specific symptom with many potential etiologies, and the record lacked objective evidence that would support a more definitive diagnosis.  

While an October 2011 VA examiner diagnosed the Veteran with left and right hip strain, it appears to have been acute and transitory.  The December 2013 VA examiner found the Veteran's left and right hips clinically normal.  During the December 2013 VA examination, the Veteran had no limitation of motion of the left and right hips, there was no objective evidence of pain on motion, and no pain on palpation was demonstrated.  Further, VA treatment records do not appear to reveal any other period of left or right hip strain and, moreover, the Veteran has not asserted that she is seeking service connection for a period of left or right hip strain.

While the Veteran believes that she has left and right hip arthritis, she is not competent to provide a diagnosis in this case, as the issues are medically complex and require specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4.  She is competent to report a diagnosis that is later confirmed, however, no evidence in the record appears to confirm the Veteran's report of being diagnosed with arthritis in service.  See Transcript of Record at 10-11.  While rheumatoid arthritis is noted in the Veteran's July 1979 separation examination, it appears to have been self-reported, as the examiner found the Veteran's musculoskeletal system clinically normal and the physician's note described the rheumatoid arthritis as questionable.  

F.  Left and right legs.

The Veteran contends that she has left and right leg arthritis that began during her active service as a medical supply specialist.  See Transcript of Record at 6, 8.

The Veteran is not entitled to service connection on any basis because the record lacks competent evidence of a current diagnosis of arthritis or any other left or right leg disability.  See Brammer, 3 Vet. App. at 225.  The December 2013 VA examiner determined that the Veteran had no specific left or right leg disability, as physical examinations of the upper legs, or thigh, and lower legs during the December 2013 knee and lower leg and hip and thigh VA examinations were clinically normal.  Further, VA treatment notes do not appear to contain evidence of a left or right upper or lower leg disability.  While the Veteran does have a knee disability, the issues of entitlement to service connection for left and right knee arthritis are being remanded below.

While the Veteran believes that she has left and right leg arthritis, she is not competent to provide a diagnosis in this case, as the issues are medically complex and require specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4.  She is competent to report a diagnosis that is later confirmed, however, no evidence in the record appears to confirm the Veteran's report of being diagnosed with arthritis in service.  See Transcript of Record at 10-11.  While rheumatoid arthritis is noted in the Veteran's July 1979 separation examination, it appears to have been self-reported, as the examiner found the Veteran's musculoskeletal system clinically normal and the physician's note described the rheumatoid arthritis as questionable.  


ORDER

Service connection for left foot arthritis is denied.

Service connection for a right foot disability is denied.

Service connection for left ankle arthritis is denied.

Service connection for a right ankle disability is denied.

Service connection for left hip arthritis is denied.

Service connection for right hip arthritis is denied.

Service connection for left leg arthritis is denied.

Service connection for right leg arthritis is denied.



REMAND

A.  Left and right knees.

The record does not contain an adequate opinion regarding whether the Veteran has arthritis in her left or right knee that is proximately due to or aggravated by the use of estrogen supplements following her service-connected salpingo-oophorectomy.  The December 2013 VA examiner stated that information on the Mayo Clinic website submitted by the Veteran does not link low estrogen to the development of arthritis; rather, it supports the association of higher levels of estrogen (use of supplemental estrogen) with the development of arthritis symptoms.  The December 2013 VA examiner, however, failed to address the impact, if any, of the Veteran's documented use of conjugated estrogen supplements from at least October 1999 to October 2003, an estradiol supplement in March 2002, and an estradiol cream from May 2005 to November 2010.

B.  Left shoulder.

The record does not contain an adequate opinion regarding whether the Veteran has arthritis, adhesive capsulitis, or a rotator cuff tear in the left shoulder joint that is etiologically related to an in-service gunshot wound.  October 2011, November 2012, April 2013, and December 2013 VA examiners all opined that the Veteran's in-service gunshot wound did not involve the left shoulder joint.  However, service treatment records (STRs) indicate that the bullet entered through the Veteran's deltoid muscle and ended up in her left upper back, and that when it was removed there was an abscess in the left scapula area.  See January 1977 STRs.  

Further, the record does not contain an adequate opinion regarding whether any left shoulder arthritis is proximately due to or aggravated by the Veteran's use of estrogen supplements following an in-service salpingo-oophorectomy.  The December 2013 VA examiner stated that information on the Mayo Clinic website submitted by the Veteran does not link low estrogen to the development of arthritis; rather, it supports the association of higher levels of estrogen (use of supplemental estrogen) with the development of arthritis symptoms.  The December 2013 VA examiner, however, failed to address the Veteran's documented use of conjugated estrogen supplements from at least October 1999 to October 2003, an estradiol supplement in March 2002, and an estradiol cream from May 2005 to November 2010.

C.  Right shoulder.

The record does not contain an adequate opinion regarding whether any right shoulder arthritis is proximately due to or aggravated by the Veteran's use of estrogen supplements following an in-service salpingo-oophorectomy.  The December 2013 VA examiner stated that information on the Mayo Clinic website submitted by the Veteran does not link low estrogen to the development of arthritis; rather, it supports the association of higher levels of estrogen (use of supplemental estrogen) with the development of arthritis symptoms.  The December 2013 VA examiner, however, failed to address the Veteran's documented use of conjugated estrogen supplements from at least October 1999 to October 2003, an estradiol supplement in March 2002, and an estradiol cream from May 2005 to November 2010.

Accordingly, the case is REMANDED for the following action:

1. First, the RO or AMC should obtain any outstanding records, including from VA, St. Vincent's Medical Center, and the private primary care provider the Veteran saw soon after her separation from service dated since August 1979.  

2. Second, schedule the Veteran for an examination by an orthopedist regarding the nature and etiology of any left or right knee arthritis, right shoulder arthritis, and left shoulder arthritis, rotator cuff tear, and adhesive capsulitis.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) that is not already of record.  The examiner should review this Remand and the claims file. 

Regarding any left knee arthritis, the examiner MUST provide an opinion, based on the record, regarding:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any left knee arthritis is etiologically related to the Veteran's active service, to include physically unpacking and packing medical supplies (see Transcript of Record at 7), a diagnosis of muscle fatigue secondary to prolonged standing in January 1978, a diagnosis of physiological response to walking in May 1979 after the Veteran complained of having swollen legs in the morning and in warm environments, and complaints in July 1979 that her legs ached constantly.

The examiner MUST consider the Veteran's report during an April 1980 VA examination that she began having aching pains in her legs while she was in Alaska in December 1977; her reports during her December 2008 Travel Board hearing that she was told she was being treated for arthritis in service and that she continued taking ibuprofen until 2006 when she was diagnosed with epistaxis (see Transcript of Record at 8-11, 13); and a July 2011 buddy statement that the Veteran has had intense pain on many occasions since service.  

(b) whether it is at least as likely as not (a 50 percent or greater probability) that any current left knee arthritis is proximately due to or the result of the Veteran's service-connected plantar fasciitis, pes planus, or hallux valgus; 

(c) whether it is at least as likely as not (a 50 percent or greater probability) that any current left knee arthritis was aggravated (i.e., permanently worsened beyond its natural progression) by the Veteran's documented use of conjugated estrogen supplements from at least October 1999 to October 2003, an estradiol supplement in March 2002, and an estradiol cream from May 2005 to November 2010.  

The examiner MUST consider the Veteran's submission of information from a Mayo Clinic website.

All opinions MUST consider the Veteran's lay testimony and the July 2011 buddy statement regarding the onset and duration of her symptoms.

Please provide the medical basis for any diagnosis and a complete medical rationale, including a clear medical explanation, for any opinions.  If medical literature is used, please include a citation.  

Regarding any right knee arthritis, the examiner MUST provide an opinion, based on the record, regarding:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any right knee arthritis is etiologically related to the Veteran's active service, to include physically unpacking and packing medical supplies (see Transcript of Record at 7), a diagnosis of muscle fatigue secondary to prolonged standing and a finding of mild variscosity in the posterior and lateral right knee in January 1978, a diagnosis of physiological response to walking in May 1979 after the Veteran complained of having swollen legs in the morning and in warm environments, and complaints in July 1979 that her legs ached constantly.

The examiner MUST consider the Veteran's report during an April 1980 VA examination that she began having aching pains in her legs while she was in Alaska in December 1977; her reports during her December 2008 Travel Board hearing that she was told she was being treated for arthritis in service and that she continued taking ibuprofen until 2006 when she was diagnosed with epistaxis (see Transcript of Record at 8-11, 13); and a July 2011 buddy statement that the Veteran has had intense pain on many occasions since service.  

(b) whether it is at least as likely as not (a 50 percent or greater probability) that any current right knee arthritis is proximately due to or the result of the Veteran's service-connected plantar fasciitis, pes planus, or hallux valgus; 

(c) whether it is at least as likely as not (a 50 percent or greater probability) that any current right knee arthritis was aggravated (i.e., permanently worsened beyond its natural progression) by the Veteran's documented use of conjugated estrogen supplements from at least October 1999 to October 2003, an estradiol supplement in March 2002, and an estradiol cream from May 2005 to November 2010.  

The examiner MUST consider the Veteran's submission of information from a Mayo Clinic website.

All opinions MUST consider the Veteran's lay testimony and the July 2011 buddy statement regarding the onset and duration of her symptoms.

Please provide the medical basis for any diagnosis and a complete medical rationale, including a clear medical explanation, for any opinions.  If medical literature is used, please include a citation.  

Regarding any left shoulder disability, the examiner MUST provide an opinion, based on the record, regarding:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any left shoulder disability-including arthritis, adhesive capsulitis, or rotator cuff disease-is etiologically related to the Veteran's active service, to include physically unpacking and packing medical supplies (see Transcript of Record at 7), bruises on the posterior left shoulder in July 1972, a bullet entering the deltoid with no exit wound in February 1973, a January 1975 complaint of left arm and trapezius pain unrelated to position, an August 1975 complaint of left arm numbness, and an abscess and the removal of the bullet in January 1977.  

The examiner MUST consider the Veteran's report during an April 1980 VA examination that she began having aching pains in her upper back while she was in Alaska in December 1977; her reports during her December 2008 Travel Board hearing that she was told she was being treated for arthritic shoulder pain in service and that she continued taking ibuprofen until 2006 when she was diagnosed with epistaxis (see Transcript of Record at 8-11, 13); and a July 2011 buddy statement that the Veteran has had intense pain on many occasions since service.  

(b) whether it is at least as likely as not (a 50 percent or greater probability) that any current left shoulder disability is proximately due to or the result of the Veteran's service-connected plantar fasciitis, pes planus, or hallux valgus; 

(c) whether it is at least as likely as not (a 50 percent or greater probability) that any current left shoulder disability was aggravated (i.e., permanently worsened beyond its natural progression) by the Veteran's documented use of conjugated estrogen supplements from at least October 1999 to October 2003, an estradiol supplement in March 2002, and an estradiol cream from May 2005 to November 2010.  

The examiner MUST consider the Veteran's submission of information from a Mayo Clinic website.

All opinions MUST consider the Veteran's lay testimony and the July 2011 buddy statement regarding the onset and duration of her symptoms.

Please provide the medical basis for any diagnosis and a complete medical rationale, including a clear medical explanation, for any opinions.  If medical literature is used, please include a citation.  If multiple left shoulder disabilities are found, please address each disability separately.

Regarding any right shoulder arthritis, the examiner MUST provide an opinion, based on the record, regarding:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any right shoulder arthritis is etiologically related to the Veteran's active service, to include complaints of pain running from the neck to the right upper arm with tingling and numbness in the lateral aspect in August 1975 and a March 1978 diagnosis of right shoulder sub-deltoid bursitis; 

The examiner MUST consider the Veteran's report during an April 1980 VA examination that she began having aching pains in her upper back while she was in Alaska in December 1977; her reports during her December 2008 Travel Board hearing that she was told she was being treated for arthritic shoulder pain in service and that she continued taking ibuprofen until 2006 when she was diagnosed with epistaxis (see Transcript of Record at 8-11, 13); a July 2011 buddy statement that the Veteran has had intense pain on many occasions since service.  ; and the Veteran's report during an October 2011 VA examination that her right shoulder began to bother her after a 1991 injury.  

(b) whether it is at least as likely as not (a 50 percent or greater probability) that any current right shoulder arthritis is proximately due to or the result of the Veteran's service-connected plantar fasciitis, pes planus, or hallux valgus; 

(c) whether it is at least as likely as not (a 50 percent or greater probability) that any current right shoulder arthritis was aggravated (i.e., permanently worsened beyond its natural progression) by the Veteran's documented use of conjugated estrogen supplements from at least October 1999 to October 2003, an estradiol supplement in March 2002, and an estradiol cream from May 2005 to November 2010.  

The examiner MUST consider the Veteran's submission of information from a Mayo Clinic website.

All opinions MUST consider the Veteran's lay testimony and the July 2011 buddy statement regarding the onset and duration of her symptoms.

Please provide the medical basis for any diagnosis and a complete medical rationale, including a clear medical explanation, for any opinions.  If medical literature is used, please include a citation.  

3. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


